DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is responsive to communication filed on 04/11/2021.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 18 is missing number 1. Therefore, there are TWO claim number 8 in the set of claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,997,788 B2, unpatentable over claims 1 - 18 of U.S. Patent No. 9,286,323 B2 and unpatentable over claims 1 - 20 of U.S. Patent No. 9,218,361 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant claim can also be found in patent ‘788, ‘323 and ‘361.
In claim 1 of instant application, Applicant claims a method comprising the steps of “extracting a machine-readable label from an image of a first object captured by a mobile device to obtain an extracted machine-readable label; matching identifying information that comprises the extracted machine readable label for the first object to one or more entries in a data storage containing identifying information for each of a distribution of objects that includes the first object, where the distribution of objects share characteristics and are within a proximity from the mobile device when the image of the first object is captured; inferring an identity of the first object based on the matching; querying a database for one or more content elements associated in the database with the inferred identity of the first object, where the database stores, for each object of a plurality of objects, an identifier and additional content elements about the object; and generating for display on the mobile device content that comprises the queried one or more content elements for the first object”.
Similar limitations can also be found in patent ‘788, ‘323 and ‘361. Certain limitation found in claim 1 patent ‘788, ‘323 and ‘361 but not in claim 1 of instant application such as “a model of a statistical distribution of object …querying stored content… wherein the information includes non-location information… identifying a location … generating a tentative identification of an object… based on the information…”. It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rekimoto (U.S. 2011/0052083 A1) in view of Sawhney et al (U.S. 2013/0198197 A1), further in view of Barnes, JR. (U.S. 2012/0096490 A1), [provided by Applicant].
♦As per claims 1, 11,
Rekimoto discloses a method, storage device comprising:
“extracting a machine-readable label from an image of a first object captured by a mobile device to obtain an extracted machine-readable label” See paragraphs 0060, 0063, 0067, 0131 – 0134, 0141 of Rekimoto wherein different information are acquired from the captured image.
“matching identifying information that comprises the extracted machine readable label for the first object to one or more entries in a data storage containing identifying information for each of a distribution of objects that includes the first object, where the distribution of objects share characteristics and are within a proximity from the mobile device when the image of the first object is captured” See paragraph 0134, 0141, 0147 of Rekimoto wherein the time information, bar code, or other type of information from the captured image is analyzed and matched with the stored images.
“inferring an identity of the first object based on the matching” See abstract, Fig. 4, paragraph 0062 of Rekimoto wherein the overlay information is displayed over the captured image.
Rekimoto does not clearly teach “inferring an identity of the first object, based on the matching”. However, Sawhney, in the same field of endeavor, discloses a method, system for correlating and viewing disparate data including the teaching of:
Capture the images: See Fig. 1, paragraph 0024 of Sawhney wherein plurality of data stream “DS1… DSN” are input into the system.
Extract label: See paragraph 0025 of Sawhney wherein information is extracted from data stream.
inferring an identity of the object, based on the matching: See paragraph 0021, 0026, 0028, 0029, 0037, 0046 of Sawhney wherein “Various statistical analyses and image processing techniques are utilized in order to extract location specific information and to otherwise correlate the data … face-name association is performed using statistical matching to present the user with associated text, video and other multimedia about particular popular personalities…”
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Sawhney into the invention of Rekimoto since both inventions were available and the combination would produce meaningful interfaces, based on cross-model data streams.
“generating for display on the mobile device content that comprises the queried one or more content elements for the first object” See Fig. 4 and associated texts of Rekimoto wherein the information and captured image are displayed as combined image.
The combination of Rekimoto and Sawhney does not clearly disclose “querying a database for one or more content elements associated in the database with the inferred identity of the first object, where the database stores, for each object of a plurality of objects, an identifier and additional content elements about the object”.
However, Barnes, in the same field of endeavor, discloses a method, system for transmitting data to user including the teaching of:
“Determining the closest point of interest… from a database… The database may be stored locally (in the device) or remotely (e.g., in an automobile, a web server, at the user's home, etc.)” See paragraph 0150 of Barnes.
“In doing so, the program may retrieve data of venders from local memory, a remote computer system” See paragraph 0170, 0172 of Barnes.
It would have been obvious to one with ordinary skill in the art at the time the invention as made to apply the teaching of Barnes into the invention of REKIMOTO/Sawhney because the combination would reduce the time searching for information and reduce the network traffic by searching for local storage first
♦As per claims 2, 12, 
“wherein the database stores augmented content generated by users from one or more other mobile devices, and wherein the additional content elements comprise the augmented content” See Fig. 9 and associated texts of Sawhney wherein the view is updated with other related information.
♦As per claims 3, 13, 
“wherein the machine-readable label is a bar code” See paragraph 0131, 0141 of Rekimoto [“a retrieval scheme can be employed, in which a two-dimensional barcode included in a captured image is analyzed”].
♦As per claims 4, 14, 
“wherein the inferring comprises: determining a probability that the first object matches the inferred identity” See paragraph 0134, 0141, 0147 of Rekimoto wherein the time information, bar code, or other type of information from the captured image is analyzed and matched with the stored images.
♦As per claims 5, 15,
“capturing, by the mobile device, a location of the mobile device when the image of the first object is captured, wherein the querying includes the location of the first object corresponding to the captured location.” See paragraphs 0007, 0008, 0077 of Rekimoto (location and position). 
♦As per claims 6, 16, 
“capturing, by the mobile device, an orientation of the mobile device when the image of the first object is captured, wherein the querying includes the orientation” See paragraphs 0007, 0008, 0077 of Rekimoto (location and position); paragraph 0134, 0141, 0147 of Rekimoto wherein the time information, bar code, or other type of information from the captured image is analyzed and matched with the stored images.
♦As per claims 7 - 8, 17 – 18,
“wherein the location associated with the mobile device is identified using information from an open-air tracking system”; “the open-air tracking system comprises a global positioning system” See Fig. 1, paragraph 0007, 0008, 0054, 0060 of Rekimoto.
♦As per claims 9, 19,
“wherein the generating comprises: superimposing the queried one or more content elements over the image of the first object” See abstract, Fig. 4, paragraph 0062 of Rekimoto wherein the overlay information is displayed over the captured image.
♦As per claims 10, 20,
“wherein the matching comprises: querying, from a remote data storage location, a first set of machine-readable labels to determine a match to the extracted machine-readable label, where the remote data storage location is not located on the mobile device” See paragraphs 0150, 0170, 1072 of Barnes.
The Following is another related art:
Taylor (U.S. 2013/0162676 A1) discloses a computer implemented method of presenting an augmented reality view of a physical article, comprising: receiving image data representative of a physical article for which augmented reality content is available; determining an identity of the augmented reality content; sending a request for the augmented reality content, the request including an indication of the determined identity; receiving a response to the request, the response comprising the augmented reality content; and presenting an augmented reality view of the physical article, based on the image data and the augmented reality content. (See paragraph 0034. 0040 of Taylor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161